Title: To James Madison from Joseph Jones, 5 November 1780
From: Jones, Joseph
To: Madison, James


Richmond 5th. Nov. 1780
Dear Sr.
I thank you for your two last Letters the first I received at Home the last (Octr. 24th.) found me in this place where I have been since the 31st. ult. waiting with abt. 64 others members of the House of Delegates to make a House to proceed upon Business, but as yet we are eight or ten short and I see no likelihood of the number speedily increasing as it has not increased for three or four days. For the Members who reside in the Counties upon the Sea board or contiguous thereto some excuse may be assigned and so there may for some of the Frontier Counties from the disturbances and apprehensions of the Enemy in that quarter but I am at a loss to make an excuse for those of the interior part of the State, many of whom are still absent. This neglect of public Duty is the more criminal in our present situation wch. must necessarily require the exertions of the Legislature in aid of the Executive to repel the invasion of the Enemy but is exceedingly prejudicial to the common cause in delaying to adopt and prosecute with becoming spirit those measures necessary for furnishing Men and supplies to the Army. The late practice of granting certificates for supplies and transportation for the support of the Army and the intern[al] police of the respective States transferable and allowed to discharge Taxes[,] together with the late emissions of some of the States[,] however expedient and necessary the practice was found at the time all certainly tend to counteract the scheme of Finance of March the 18th[,] to increase the circulating medium[,] and precipitate our ruin. some course must be taken to stop the progress of this trafic or we never shall get the new money into circulation as the whole collections are forestalled by certificates[,] Auditors warrants[,] &c, all which now circulate as freely in payment of Taxes as the old currency, and when money is paid[,] the Collectors rather than hazard the loss of the bad Bills readily exchange the money in the Country for Certificates whereby the Treasury is almost totally deprived of money collections.
If our people knowing the public distress will not forego the advantage or convenience of present payment for their supplies they must abi[de] the consequences, but my hopes are they will submit to any Regulations the Assembly may adop[t] for raising either men[,] supplying Magazines or supporting the Credit of the Currency all of which are the great Objects we shall bend our Minds to as soon as we have a House. These are also the objects every other State should seriously attend to and in particular the puting a Stop to the circulation of the Certificates &c you mention for the measure should be general. You will therefore oblige me with information what steps are taking in other States on this head—what prospect for speedily recruiting the Army and laying up Magazines to the N and middle district for the supply of the Main Army. The States never were blessed with greater plenty or had it more in their power to lay up ample Stores of provisions for the Army than at present and if the people will not lend them to the public and wait for future payment they must be taken, but they shod. be so taken as to occasion as little disgust as possible wch. a regular apportionment of specific articles may effect. some vent should be found for the surplus of the Earths productions or I fear the collection of heavy Taxes will be found oppressive and produce clamour and discontent, if their collection shall be found practicable at any rate. Whether this can be effected by internal demand and consumption I doubt and if it cannot no other mode will answer but opening the ports. In laying specific Taxes I am inclined to think double the quantity wanted shod. be required from the people as one half may be allowed for the expence of collecting[,] transporting[,] Commissaries wages[,] and the waste unavoidable besides sometimes a total loss by water and the damage in the Storehouses. These things make a specific Tax less eligible than others could it be avoided.
Letters from Mulenberg of the 2d. which arrived this morning mention the Enemy all in Portsmouth the Ships in the Rhode—different accounts as to their fortifying at Portsmouth—certain intelligence is expected every moment from Col. Gibson who is down with a party for that purpose. Accounts from head quarters come in last night inform 4000 more Troops had sailed from N. York Southerly. A few Joseph Jones
Edmund Pendleton
Reverend James Madison
Thomas Jefferson
Philipp Mazzei
Benedict Arnold
Nathanael Greene
John Brown days past we had very flattering accounts from the South (Cornwallis and his whole Army in Captivity) the hope of its being true enough not strong in me from the imperfections of the intelligence has died away in every one for wan[t] of confirmation. One 64 and three Frigates wod. have tak[en] the whole Fleet in our Bay as there are only a 44 & 2 Frig[ates] with a 20 Gun Ship of Goodrichs. We have reason to think Dunlaps mater[ials] are in the hands of the Enemy. Complimts. to the Family Yrs
J. Jones
